                  Case 1:19-cv-08253-KPF Document 71 Filed 09/09/20 Page 1 of 3



   MEMO ENDORSED
                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                   QIANA SMITH-WILLIAMS
                                                                                                          Senior Counsel
Corporation Counsel                            100 CHURCH STREET                                  Phone: (212) 356-2360
                                               NEW YORK, NY 10007                                   Fax: (212) 356-3509
                                                                                           Email: qwilliam@law.nyc.gov


                                                                    September 3, 2020
      VIA ECF
      Honorable Katherine Polk Failla
      United States District Judge
      Thurgood Marshall United States Courthouse
      40 Foley Square
      New York, NY 10007

                      Re:    Boisey Caldwell v. Officer German Geronimo,
                             19-CV-8253 (KPF) (SLC)

      Your Honor,

                       I am a Senior Counsel in the Special Federal Litigation Division of the New York
      City Law Department, and one of the attorneys assigned to represent Defendant New York City
      Police Department Officer German Geronimo in the above-referenced matter. Defendant writes
      in opposition to Plaintiff’s letters, filed on August 26, 2020, purportedly seeking to be relieved of
      his obligation to respond to Defendant’s document requests and interrogatories and requesting a
      settlement conference. Additionally, Defendant respectfully requests that the Court order
      Plaintiff to respond to the outstanding discovery requests by a date certain.

                     By way of background, Plaintiff alleges that he was falsely arrested and subjected
      to excessive force. Specifically, he alleges that, on September 2, 2019, he was fishing in
      Morningside Park when he was confronted and tackled to the ground by Officer Geronimo and
      subsequently arrested. (See Caldwell Compl. 1-2 (ECF No. 2.)) Defendant served Plaintiff with
      interrogatories and document requests on May 27, 2020. Plaintiff failed to respond, and
      accordingly, by letter dated August 4, 2020, Defendant requested that the Court schedule a
      conference to address the outstanding discovery demands. The Court granted Defendant’s
      application and scheduled a conference for August 20, 2020.

                     Defendant appeared for the discovery conference, but Plaintiff did not.
      Accordingly, Plaintiff was ordered to show cause “why this case should not be dismissed for a
      failure to prosecute and for failure to comply with Court orders” by September 30. (ECF No.
      63.) On August 26, 2020, Plaintiff filed two letters on the docket – neither of which appear to
      show cause why this matter should not be dismissed – stating “the interrogatories are an escape
      route and I am herewith opposing it,” “nor is anything in their interrogatories that is worthy of an
      answer,” and “I think that we should have a conference about settlement.” (See ECF No. 64,
      65.)
           Case 1:19-cv-08253-KPF Document 71 Filed 09/09/20 Page 2 of 3




                To the extent Plaintiff is seeking to be relieved of his obligation to respond to
Defendant’s document requests and interrogatories, his request should be denied since he has not
articulated any cogent basis for his application. The document requests and interrogatories
propounded by Defendant will allow Defendant to flesh out issues relevant to the claims and
defenses in this matter, and allow Defendant to develop a complete record for purposes of
motion practice and/or trial. Moreover, Defendant is permitted to serve such requests pursuant to
Rules 33 and 34, and Plaintiff is obligated to respond, regardless of whether Plaintiff contends
that the requests are not “worthy of an answer.”

               Additionally, as to the request for a settlement conference, Defendant submits that
a conference would likely not be fruitful. Based on the parties’ unsuccessful settlement
discussions to date, it is clear that the parties have very different valuations of this matter. That
being the case, a settlement conference is unlikely to be beneficial.

              Accordingly, Plaintiff’s request to be relieved of his obligation to respond to
Defendant’s document requests and interrogatories and for a settlement conference should be
denied. Further, Defendant requests that the Court order Plaintiff to respond to Defendant’s
discovery requests by a date certain.
                                                                    Respectfully submitted,

                                                                             Qiana Smith-Williams
                                                                    Qiana Smith-Williams1
                                                                    Senior Counsel

cc:     VIA FIRST-CLASS MAIL
        Boisey Caldwell
        25 Elliot Place
        Bronx, NY 10425




1
  This case has been assigned to Assistant Corporation Counsel Aaron Davison, who passed the New York State Bar
Exam and is presently applying for admission. Mr. Davison is handling this matter under supervision and may be
reached at (646) 988-3220 or adavison@law.nyc.gov.
             Case 1:19-cv-08253-KPF Document 71 Filed 09/09/20 Page 3 of 3

The Court is in receipt of the above letter as well as Plaintiff's
letter dated August 27, 2020 (Dkt. #69) responding to the Court's
Order to Show Cause (Dkt. #63) and answering Defendant's
interrogatories and document requests. The Court received these
submissions at approximately the same time, and cannot ascertain
whether Defendant's letter takes account of Plaintiff's August 27
letter. Defendant is hereby ORDERED to inform the Court on or before
September 15, 2020 whether it considers Plaintiff's submissions
responsive or believes further action from the Court is necessary.



Dated: September 8, 2020                          SO ORDERED.
       New York, New York



                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
A copy of this Order was mailed by Chambers to:

 Boisey Caldwell
 25 Elliot Place
 Bronx, New York 10425
